DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … providing, by the computing device, the media data that represents the item of media content and the location data that indicates the location of the receiving device as an input to a model that is configured to determine whether the item of media content likely includes deepfake content; receiving, by the computing device and from the model, data indicating whether the item of media content likely includes deepfake content; and based on the data indicating whether the item of media content likely includes deepfake content…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 19.
Therefore, claims 2-9, 11-18, 20 are allowable as being dependent upon independent claims 1, 10, 19.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to deepfake media content that is designed to deceive the user consuming the media content.

Baughman (Pub. No. US 2009/0307164); “Biometric Security Using Neuroplastic Fidelity”;
-Teaches the fingerprint image is converted to a minutiae template and then compared to all other minutiae templates within the database…individual B attempts to fake a fingerprint…however cannot converge to exploit the pattern of the template generator…see par. 30-32.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499